Citation Nr: 0006379	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-16 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had Marine Corps training between 1964 and 1966.  
He served honorably on active duty from June 1966 to June 
1968, as a field artillery batteryman and had duty in Vietnam 
from on or about March 1 1967 to on or about February 26, 
1968, in a 155mm-gun battery.  His combat history and 
expeditions included Operations Cochise, Swift and Dakota 
between August and September 1967, and operations against 
insurgent (Viet Cong) communist forces from July 1967 to 
February 1968.  

This appeal arose from a June 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  


FINDING OF FACT

The veteran has not met the diagnostic criteria for having 
PTSD.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, one which is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of his claim 
because such additional development would be futile.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As will be explained below, it is found that 
his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1999).

The veteran's personnel records show that he participated in 
combat operations against the enemy in Vietnam.  

The veteran's service medical records do not show complaints, 
treatment or diagnosis for any psychiatric disorder.  The 
veteran's psychiatric condition was normal on his May 1963 
report of enlistment examination and on his June 1968 report 
of separation examination.  

The VA medical treatment records, dated October 1995 to June 
1998, show that the veteran was treated for coronary artery 
disease and the possibility of some degree of brain stem 
ischemia.  He claimed panic attacks and was believed to have 
a generalized anxiety disorder, possibly secondary to the 
cardiac disease.  The April 1998 VA examination yielded a 
diagnosis of anxiety disorder, not otherwise specified.  The 
examiner commented that the veteran did not meet the 
Diagnostic & Statistical Manual Fourth Edition (DSM-IV) 
criteria for PTSD, although he was found to have some 
features of PTSD.  

At the November 1998 RO hearing the veteran testified 
regarding his stressors while in Vietnam including combat.  
He reported that he had not had flashbacks since he began 
medication.  The veteran stated that he suffered from 
depression and that he received medical treatment for his 
mental condition.  

According to Cohen v. Brown, 10 Vet. App. 128 (1997), in 
order for a claim for service connection for PTSD to be well 
grounded, the following three requirements must be met: 1) a 
clear diagnosis of PTSD; 2) inservice incurrence of stressor, 
and 3) a causal nexus between the symptomatology and the 
stressor.  A clear diagnosis means an unequivocal diagnosis 
of PTSD.

In the instant case, it is found that there is no clear 
diagnosis of PTSD in the record.  While the veteran contends 
that he has PTSD, it is noted that the VA examiner was unable 
to confirm the diagnosis.  In fact, it was specifically noted 
in the April 1998 VA examination that the veteran did not 
meet the DSM-IV criteria for PTSD.  Therefore, an unequivocal 
diagnosis of PTSD has not been established.  As a 
consequence, the first prong of the test to establish well- 
groundedness pursuant to Cohen, supra., has not been met.  

A review of the record does show that the veteran engaged in 
combat during his period of service.  The veteran's personnel 
records show that he participated in operations against the 
Viet Cong in Vietnam.  Therefore, there is no doubt that the 
second prong of the Cohen test, the incurrence of a stressor 
in service, has been met.  

The third prong of the well-groundedness test requires that 
there be a causal nexus between the clearly diagnosed PTSD 
and a veteran's inservice stressor.  However, in this case, 
there is no unequivocal diagnosis of PTSD, even though there 
is evidence of an inservice stressor.  Since no unequivocal 
diagnosis has been made, the question of whether there is 
causal nexus is moot.  

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. § 
5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459, 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for PTSD is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

